On petition for rehearing, the following opinion was delivered by Baldwin, J.—Cope, J. concurring :
*144We deny the petition in this case. Our opinion did not misapprehend any material fact in the record. The bill does not charge that there was no service of process upon the plaintiff, who was defendant in the case, the judgment in which is sought to be enjoined. The general charge is made that the plaintiff was not served with process, but the bill does not charge that the Sheriff did not return the summons as served. There is nothing necessarily inconsistent in the asserted fact that the plaintiff was not served with process, and the return of the Sheriff that he was. The judgment of the Court recites that the defendant was served with process, and the fact that there appeared, years afterward, to be some erasure or interlineation on the return of the process, in the absence of a direct attack upon it for fraud or forgery, or alteration, is entirely too small a circumstance to justify a finding that the return was not regularly made by the officer. If we were to hold that this was sufficient to nijllify the return, the consequence might be to shake confidence in, and impair the effect of, judicial proceedings.
The case made by the bill is as we put it in the opinion—the case, namely, of a defendant in a judgment, impliedly confessing the justice of the claim of the creditor, and seeking in equity to set aside the judgment by merely averring that he was not actually served with process, and we think we showed, both from reason and authority, that this cannot be permitted.
Behearing denied.